_IS-CAND 44 (Rev. 07/19)

Case 5:20-cv-00411- CeO U ER SAE 01/21/20 Page 1 of 2

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
“2xcept as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
Cor é.,

L (a) Al oxan
brandatr ven Br. Aderte|( 5
Cow De OA opt cibs Liste Lp co r© ae “Da ks
(IN U.S. PLAINTIFF CASES ONLY) VV e W y AJ Y

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE: INLAND CONDEMNATION ee USE THE Edotarion OF

THE TRACT OF LAND INVOLVE

San Fraacigsceo, CA
Attorneys (If Known)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Pro ¢e

DEFENDANTS {2 Domsper

Per

 

C_ 20

 

 

WI. CITIZENSHIP OF PRINCIPAL E

 

P : PARTIES (Place an “Xin One Bat ‘for a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. BASIS OF JURISDICTION (Place an “X" in One Box Only)
(For Diversity Cases Only) and One Box for Defendant)
; . PIF DEF PTF DEF
#1 U.S. Government Plaintiff x ey Sok (NotaPRary) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
2» US.G t Defendant 4 Diversify Citizen of Another State 2 2 Incorporated and Principal Place 5 3
ww. Government erendan versity i
mdicate Citizenshi ies in Item L / / of Business In Another State
(Gein Cuteeriship a) Parties th Spemtl) Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country
JV NATURE OF SUIT Ed an “X” in none Box Only)
peak ee TORTS | TFORFEITURE/PENALTY _—s BANKRUPTCY = OTHERSTATUTES _
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 . 375 False Claims Act
_120 Marine 310 Airplane 365 Personal Injury — Product Property 21 USC § 881 | 423 Withdrawal 28 USC 376 Qui Tam (31 USC
- 130 Miller Act 315 Airplane Product Liability Liability 690 Other § DY aaa)
140 Negotiable Instrument 320 Assault, Libel & Slander 367 Health Care/ LABOR “PROPERTY RIGHTS 400 State Reapportionment
150 Recovery of 330 Federal Employers’ Pharmaceutical Petsorial 710 Fair Labor Standards Act |. 820 Copyrights 210 Anas ;
Overpayment Of Liabili Injury Product Liability 430 Banks and Banking
, ty : 720 Labor/Management 830 Patent
Veteran’s Benefits 340 Mari 368 Asbestos Personal Injury . . 450 Commerce
: arine Product Liabili Relations 835 Patent—Abbreviated New
151 Medicare Act 4 . cae toduct Liability . ae 460 Deportation
142 Recovery of Defiulted 345 Marine Product Liability PERSONAL PROPERTY 740 Railway Labor Act Drug Application
y 350 Motor Vehicle 751 Family and Medical 840 Trademark 470 Racketeer Influenced &
Student Loans (Excludes | : 370 Other Fraud Leave. Act ‘ ‘Corrupt Organizations
Veterans) 355 Motor Vehicle Product ; . . "SOCIAL SECURITY / S .
rR é Liability 371 Truth in Lending 790 Other Labor Litigation = Z 480 Consumer Credit
ecovery 0 ;
Overpayment 360 Other Personal Injury 380 Other Personal Property 791 Employee Retirement Bel HUA CIS? 9rt) 5485 Telephone Consumer
of Veteran’s Benefits 362 Personal Injury -Medical — - HEMARE Income Security Act poo Black Lung (925) YaleationAg
160 Stockholders’ Sui Malpractice | 385 Property Damage Product GR ation: 363 DIWC/DIWW (405(g))_|....490°Cable/Sat TV
190 one “ =e Liability a 864 SSID Title XVI 850 Securities/Commodities/
ther Contract — ““GyiL RIGHTS PRISONER PETITIONS 462 Naturalization 865 RSI (405(g)) Exchange
195 Contract Product Liability a Bae Application - 390 Other Statutory Actions
106 Franchise 440 Other Civil Rights HABEAS CORPUS 465 Other Immigration FEDERAL TAX SUITS 01 axtwaltaaat Alt
ee) Al Voting 463 Alien Detainee Actions = gricultural Acts
7 REAL PROPERTY _ 870 Taxes (U.S. Plaintiff or | g93 Environmental Matters
! i i 442 Employment 510 Motions to Vacate Defendant) ss :
210 Land Condemnation “443 Housing/ Sentence “871 IRS—Third Party 26 USC 895 Freedom of Information
220 Foreclosure _ Accommodations 530 General § 7609 / et
. re 896 Arbitration
230 Rent Lease & Ejectment 445 Amer, w/Disabilities— 535 Death Penalty ag
"240 Torts to Land Employment OTHER 899 Administrative Procedure
: wpe 446 Amer. w/Disabilities—Other Act/Review or Appeal of
245 Tort Product Liability ein ” 540 Mandamus & Other Agency Decision
290 All Other Real Property 46 Education "550 Civil Rights 950 Constitutionality of State
555 Prison Condition Statutes
560 Civil Detainee—
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
Original 2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation-Transfer Litigation—Direct File
VI. CAUSE OF ct Ay US. Use Statute ee which you are filing (Do not cite jurisdictional statutes unless diversity):
ACTION. aioe t aes
Brief description 6f cause:
Un Solcied text Me Se 26
VI. REQUESTEDIN © CHECK IF THIS IS A CLASS ACTION DEMAND $ Ss F, Q 0 A CHECK YES only if dem in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. ~ JURY DEMAND: Yes No
VIII. RELATED CASE(S), JUDGE DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) - SAN FRANCISCO/OAKLAND S<SAN JOSE EUREKA-MCKINLEYVILLE

 

pate |/2} / 10r0

SIGNATURE OF ATTORNEY OF RECORD Ze 2 |
~ S-CAND 44 (rev. 07/19) Case 5:20-cv-00411-SVK Document 1-2 Filed 01/21/20 Page 2 of 2

thug

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I. a)

b)

UI.

VI

Vil.

VO.

IX.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment).”

Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

(1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
(2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.

 

(3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendmen’
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
takes precedence, and box 1 or 2 should be marked.

(4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
Mark this section for each principal party.

Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
one nature of suit, select the most definitive.

Origin. Place an “X” in one of the six boxes.
(1) Original Proceedings. Cases originating in the United States district courts.

(2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
petition for removal is granted, check this box.

 

(3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date. , ‘ .

(4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

(5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

 

(6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
§ 1407. When this box is checked, do not check (5) above.

(8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. De not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS~-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”

Date and Attorney Signature. Date and sign the civil cover sheet.
